     Case 1:19-cv-00923-JTN-PJG ECF No. 6 filed 11/15/19 PageID.72 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



DELMOND MARSHALL,

              Plaintiff,                              Hon. Janet T. Neff

v.                                                    Case No. 1:19-CV-923

NICK GEORGE, et al.,

            Defendants.
_________________________________/

                           REPORT AND RECOMMENDATION

        Plaintiff initiated this action on November 4, 2019, against a variety of

organizations and individuals alleging numerous violations of his federal and state

law rights. Because Plaintiff has been permitted to proceed as a pauper, (ECF No.

5), the Court has reviewed Plaintiff s complaint pursuant to 28 U.S.C.     1915(e)(2) to

determine whether it is frivolous, malicious, or fails to state a claim upon which relief

can be granted. Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned recommends

that venue over Plaintiff’s complaint be transferred to the United States District

Court for the Eastern District of Michigan.




                                              1
     Case 1:19-cv-00923-JTN-PJG ECF No. 6 filed 11/15/19 PageID.73 Page 2 of 6



                                      BACKGROUND

         In his complaint, Plaintiff alleges the following. As of September 23, 2016,

Plaintiff resided in Grand Blanc, Michigan. 1       On this date, Joshua Warren and

another unidentified man unlawfully entered Plaintiff’s property and stole various

items belonging to Plaintiff.     The two men in question were employed by Nick

George.     Plaintiff reported the matter to George who declined to assist Plaintiff

recover his stolen property.      Instead, George contacted the Grand Blanc Police

Department and instructed them to “intimidate” Plaintiff and, moreover, to “cover for

his guys that did the crime.”

         On October 7, 2016, Plaintiff was detained by several Grand Blanc Police

Officers in response to a report that Plaintiff was a “major marijuana dealer.” One

of the officers acknowledged to Plaintiff that the report in question was submitted by

Nick George. The officers concluded that they could not take any action against

Plaintiff, however, because “there are too many witnesses.” Accordingly, the officers

released Plaintiff. The officers who detained Plaintiff were acting pursuant to a vast

conspiracy to violate his civil rights. Likewise, the failure by the Grand Blanc Police

Department to apprehend the men who stole Plaintiff’s property constitutes a

conspiracy to obstruct justice and violate Plaintiff’s rights.

         Plaintiff initiated this action against: (1) Nick George; (2) Joshua Warren;

(3) several Grand Blanc detectives and police officers; (4) the City of Grand Blanc;



1
    Grand Blanc is located just south of Flint, Michigan.
                                               2
  Case 1:19-cv-00923-JTN-PJG ECF No. 6 filed 11/15/19 PageID.74 Page 3 of 6



(5) the Grand Blanc Police Department; (6) the Mayor of Grand Blanc; (7) officials

with the Genesee County Prosecutor’s Office; (8) the Michigan Department of Civil

Rights and several of its employees and officials; (9) an Assistant United States

Attorney; (10) former Michigan Attorney General Bill Schuette; and (10) unknown

individuals and co-conspirators. Plaintiff alleges numerous violations of his state

and federal law rights and seeks one billion, eighty-one million, eight hundred thirty-

one thousand dollars and thirty cents ($1,081,831,000.30) in compensatory damages.

Plaintiff also seeks an unspecified amount in punitive damages.

                                        ANALYSIS

      Venue for all civil actions in federal court is governed by 28 U.S.C. § 1391(a).

Under Section 1391(b), venue is proper in the following districts:

      (1) a judicial district where any defendant resides, if all defendants are
      residents of the state in which the district is located; (2) a judicial district
      in which a substantial part of the events . . . giving rise to the claim occurred
      . . . ; or (3) if there is no district in which an action may otherwise be brought
      . . . any judicial district in which any defendant is subject to the court’s
      personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

      Pursuant to § 1391(b)(2)-(3), venue is not proper in this Court. Whether venue

is permissible in this Court under § 1391(b)(1) is less clear. While 20 of the 22

defendants reside in the Eastern District, Plaintiff has named as defendants two

representatives of the Michigan Office of Attorney General.          For venue purposes

these defendants may be deemed to reside in Lansing, Michigan, which is located

within the Western District, thus making venue in this Court permissible under

                                              3
  Case 1:19-cv-00923-JTN-PJG ECF No. 6 filed 11/15/19 PageID.75 Page 4 of 6



§ 1391(b)(1).   See O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972) (where a

defendant is being sued for actions taken in their official capacity, venue is proper

where the defendant serves).

      Whether the burden to establish that venue is proper in a given forum rests

with Plaintiff or Defendants is equally unclear. See, e.g., Commins v. NES Rentals

Holdings, Inc., 2017 WL 3485005 at *1 n.2 (W.D. Ky., Aug. 14, 2017) (collecting cases

from district courts within the Sixth Circuit which have reached contrary results on

the question); see also, Means v. United States Conference of Catholic Bishops, 836

F.3d 643, 652 n.7 (6th Cir. 2016) (suggesting that the burden on questions of venue

rests with defendants). The Court need not resolve this dispute, however, because

even if Plaintiff could bring the present action in this court, transfer of this matter to

the Eastern District of Michigan is nevertheless necessary in the interests of justice.

See 28 U.S.C. § 1404.

      Pursuant to § 1404, the Court may, in the interest of justice, transfer any civil

action to any other district where it might have been brought. The Court may sua

sponte transfer a matter pursuant to § 1404, even if the venue initially selected is

permissible under 28 U.S.C. § 1391.         See, e.g., Tomlinson v. Holder, 2011 WL

5330724 at *7 (E.D. Ky., Nov. 7, 2011) (citations omitted).         While the Court is

generally advised to provide the parties an opportunity to be heard before sua sponte

transferring a matter on venue grounds, see Anderson v. Wyant, 2017 WL 5904347 at

*1 (W.D. Mich., Nov. 30, 2017), such may not always be necessary. For example, in

Tomlinson, the court, at the screening stage, prior to service on any defendant,
                                         4
  Case 1:19-cv-00923-JTN-PJG ECF No. 6 filed 11/15/19 PageID.76 Page 5 of 6



transferred the matter sua sponte given that the factors justifying such so heavily

weighed in favor of transfer. As discussed below, such is the case presently. 2

      When deciding whether to transfer a case under § 1404, the Court considers

several factors including: the convenience of witnesses and parties, the location of

relevant documents, the locus of operative facts, the availability of process to compel

the attendance of unwilling witnesses, and the interests of justice. See Wyant, 2017

WL 5904347 at *2.

      Consideration of these factors weighs heavily in favor of transfer. All of the

facts giving rise to this action occurred in the Eastern District of Michigan. Of the

22 defendants against whom this matter is asserted, at least 20 reside in the Eastern

District. As for the two Defendants who possibly reside in this district, Plaintiff’s

allegations are, at most, tangential to his primary claims. It is also not clear that

this Court would be able to compel the attendance of unwilling non-party witnesses

given this Court’s distance from the locations where the events in question allegedly

occurred. See Fed. R. Civ. P. 45(c). Finally, the Court finds that the interests of

justice compel transfer of this matter.




      2
        Plaintiff nevertheless will be afforded the opportunity to address the question
of venue should he choose to object to this Report and Recommendation. As for
whether Plaintiff’s complaint should be dismissed on the ground that it is frivolous,
malicious, or fails to state a claim upon which relief can be granted, the Court offers
no opinion as such is properly addressed by the court where venue properly lies.

                                            5
  Case 1:19-cv-00923-JTN-PJG ECF No. 6 filed 11/15/19 PageID.77 Page 6 of 6



                                   CONCLUSION

      For the reasons discussed herein, the undersigned recommends that this

matter be transferred to the United States District Court for the Eastern District of

Michigan.


Date: November 15, 2019                        /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge


                               NOTICE TO PARTIES
ANY OBJECTIONS to this Report and Recommendation must be filed and served
within fourteen days of service of this notice on you. 28 U.S.C. 636(b)(1)(C). Failure
to file objections within the specified time waives the right to appeal the District
Court s order. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638
F.2d 947 (6th Cir.1981).




                                           6
